En Juez Presidente Señor del Toro,
emitió la opinión cíe! tribunal.
Ramón Calero y Serafín Alfaro presentaron en la Corte de Distrito de Aguadilla una solicitud para que se expi-diera un auto de certiorari dirigido a la Asamblea Municipal de Isabela. El auto fue expedido y finalmente anulado por la corte de distrito. Calero y Alfaro apelaron enton-ces para ante este tribunal.
Aparece de la solicitud que los peticionarios fueron electos miembros de la Asamblea Municipal de Isabela en las elecciones generales celebradas en 1924; que tomaron posesión de sus cargos el segundo lunes de enero de 1925 y el 18 de junio del propio año la Asamblea los expulsó de su seno y declaró vacantes sus puestos; que los peticionarios establecieron un procedimiento de certiorari en el cual obtuvieron sentencia favorable; que la sentencia fue apelada por la Asamblea el 12 de agosto de 1925 y pendiente aún la apelación la Asamblea, el 13 de mayo de 1926, declaró otra vez vacantes los puestos de los peticionarios basándose en que siguieron dejando de asistir a las sesiones de la Asamblea. La nulidad de ese último acuerdo fué lo que se pidió a la corte que decretara en este segundo recurso de certiorari.
*718Mientras esta apelación se lia estado tramitando, la pri-mera fné resuelta en sentido contrario a los peticionarios. La corte de distrito había resuelto que ellos habían sido se-parados ilegalmente y esta Corte Suprema decidió que la sentencia apelada debía revocarse y' dictarse otra declarando que la petición de certiorari no era suficiente y en tal virtud que debía anularse el auto expedido, todo sin especial con-dena de costas. Alfaro v. Asamblea Municipal, 35 D.P.R. 788, 794.
Siendo esto así, habiendo quedado en pie el primer acuerdo de la asamblea declarando vacantes los puestos de los peticionarios, ¿qué necesidad existe de investigar y resolver si el segundo acuerdo decidiendo lo mismo por ulte-riores razones está o no bien fundado?
A nuestro juicio sólo cabe la siguiente contestación: Ninguna.
Ahora bien, no obstante ser académica la cuestión de fondo a resolver, existe contra los peticionarios apelantes un pronunciamiento de gastos y costas, incluyendo honorarios de abogados, que exige por lo menos la investigación de los méritos a los efectos de juzgar si fueron o no temerarios al entablar su segunda petición.
Ellos habían obtenido una sentencia favorable, la sen-tencia fué apelada y creyeron que la • apelación suspendía los efectos de la sentencia y no insistieron en volver a la asamblea esperando la decisión definitiva de esta Corte Suprema. Además, en forma más o menos correcta surge de los autos la cuestión de no habérseles citado para nin-guna de las sesiones a las que dejaron de concurrir. Bajo esas circunstancias, cuando se enteraron del segundo acuerdo de la Asamblea, nos parece que no actuaron temerariamente al volver a las cortes de justicia, y, por tanto, que no de-bieron ser condenados en costas.
La sentencia .en tal virtud quedará de hecho confirmada pero eliminando de ella • el pronunciamiento de costas. Di*719eho pronunciamiento quedará redactado así: “Sin especial condena de costas.”
El Juez Asociado Señor Texidor no intervino.